8 N.Y.3d 1003 (2007)
JULIE LEVINE, Appellant,
v.
ROBERT LEVINE, Respondent.
Court of Appeals of the State of New York.
Submitted April 9, 2007.
Decided June 7, 2007.
Motion, insofar as it seeks leave to appeal from the Appellate Division order modifying, and as modified, affirming Supreme Court's April 25, 2005 judgment, denied; motion, insofar as it seeks leave to appeal from the Appellate Division order enforcing provisions of the divorce judgment and awarding attorneys' fees in connection with the enforcement, dismissed upon the *1004 ground that such Appellate Division order does not finally determine the action within the meaning of the Constitution.